 

Exhibit 10.1

 

OMNIBUS AMENDMENT, dated as of September 11, 2020 (this “Amendment”), among TPVC
FUNDING COMPANY LLC, as borrower (the “Borrower”), TRIPLEPOINT PRIVATE VENTURE
CREDIT INC., in its individual capacity (“TPVC”) and as collateral manager (in
such capacity, the “Collateral Manager”), VERVENT INC., as backup collateral
manager (the “Backup Collateral Manager”), DEUTSCHE BANK TRUST COMPANY AMERICAS,
as paying agent (in such capacity, the “Paying Agent”) and collection account
bank (in such capacity, the “Collection Account Bank”), U.S. BANK NATIONAL
ASSOCIATION, as Custodian (in such capacity, the “Custodian”) and DEUTSCHE
BANK AG, NEW YORK BRANCH (“DBNY”), as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”) and DBNY, MUFG UNION BANK, N.A. (“MUFG”), TIAA, FSB (“TIAA”) and KeyBank
Bank National Association (“KeyBank”), as committed lenders (in such capacity,
each a “Lender” and collectively, the “Lenders”).

 

WHEREAS, the Borrower, TPVC, as equityholder, the Collateral Manager, the Backup
Collateral Manager, the Paying Agent, the Collection Account Bank, the
Custodian, the Facility Agent, DBNY and MUFG, as joint lead arrangers, and each
Lender party thereto are party to the Receivables Financing Agreement, dated as
of July 15, 2020 (as amended, supplemented, amended and restated and otherwise
modified from time to time, the “Receivables Financing Agreement”); and

 

WHEREAS, TIAA and KeyBank are each joining the Loan Agreement as a Lender as of
the date hereof;

 

WHEREAS, the Facility Agent hereby authorizes and directs the Custodian to
execute this Amendment;

 

WHEREAS, the Facility Agent hereby authorizes and directs the Paying Agent and
the Collection Account Bank to execute this Amendment; and

 

WHEREAS, the Borrower, the Collateral Manager, the Backup Collateral Manager,
the Paying Agent, the Collection Account Bank, the Custodian, the Facility Agent
and the Lenders have agreed to amend the Receivables Financing Agreement in
accordance with Section 18.2 of the Receivables Financing Agreement and subject
to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.           Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Receivables Financing Agreement.

 



1

 

 

ARTICLE II

 

Amendments

 

SECTION 2.1.           Amendments to the Receivables Financing Agreement. As of
the date of this Amendment, the Receivables Financing Agreement is hereby
amended as follows:

 

(a)           to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the
Receivables Financing Agreement attached as Appendix A hereto; and

 

(b)           to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the
Exhibits and Schedules attached as Appendix B hereto.

 

ARTICLE III 

 

Omnibus Amendment to Transaction Documents

 

SECTION 3.1.           All Transaction Documents are hereby amended, to the
extent applicable, to delete all references to “TPGVC Funding Company LLC” and
insert “TPVC Funding Company LLC” in lieu thereof.

 

ARTICLE IV 

 

Conditions to Effectiveness

 

SECTION 4.1.           This Amendment shall become effective as of the date
first written above upon the satisfaction of the following conditions:

 

(a)           the execution and delivery of this Amendment by each party hereto;

 

(b)           the execution and delivery of the Joinder Agreement in respect of
TIAA and any ancillary documents related thereto;

 

(c)           the execution and delivery of the Joinder Agreement in respect of
KeyBank and any ancillary documents related thereto; and

 

(d)           all fees (including reasonable and documented fees, disbursements
and other charges of counsel) due to the Lenders on or prior to the effective
date of this Amendment have been paid in full.

 



2

 

 

ARTICLE V 

 

Representations and Warranties

 

SECTION 5.1.           The Borrower hereby represents and warrants to the
Facility Agent that, as of the date first written above, (i) no Facility
Termination Event, Unmatured Facility Termination Event, Servicer Default or
Unmatured Servicer Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower contained in the Receivables
Financing Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.1.           Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.2.           Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 6.3.           Ratification. Except as expressly amended and waived
hereby, the Receivables Financing Agreement is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.

 

SECTION 6.4.           Counterparts; Electronic Execution. The parties hereto
may sign one or more copies of this Amendment in counterparts, all of which
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by facsimile or email transmission shall be
effective as delivery of a manually executed counterpart hereof. The parties
agree that this Amendment may be executed and delivered by electronic signatures
and that the signatures appearing on this Amendment are the same as handwritten
signatures for the purposes of validity, enforceability and admissibility.

 

SECTION 6.5.           Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  TPVC FUNDING COMPANY LLC, as Borrower           By:     Name:       Title:  

 

Signature Page to Omnibus Amendment

 





 

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC., individually and as Collateral
Manager           By:       Name:                        Title:  

 

Signature Page to Omnibus Amendment

 





 

 



  VERVENT INC., as Backup Collateral Manager           By:       Name:
                       Title:  

 

Signature Page to Omnibus Amendment

 





 

 



  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent and Collection Account
Bank           By:       Name:                        Title:  

 

 

By:       Name:                        Title:  

 

Signature Page to Omnibus Amendment

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as Custodian           By:       Name:
                       Title:  

 

Signature Page to Omnibus Amendment

 





 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent           By:       Name:
                       Title:  

 

 

By:       Name:                        Title:  

 

Signature Page to Omnibus Amendment

 





 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender           By:      
Name:                        Title:  

 

 

By:       Name:                        Title:  

 

Signature Page to Omnibus Amendment

 





 

 



  MUFG UNION BANK, N.A., as Committed Lender           By:       Name:
                       Title:  

 

Signature Page to Omnibus Amendment

 





 

 

TIAA, FSB, as Committed Lender           By:       Name:                       
Title:  

 

Signature Page to Omnibus Amendment

 





 



 

KEYBANK NATIONAL ASSOCIATION, as Committed Lender           By:       Name:
                       Title:  

 

Signature Page to Omnibus Amendment

 





 

 

Appendix A

 

[to be attached]

 





 

 

 



EXECUTION VERSION

Conformed through Omnibus Amendment dated September 11, 2020

 

 

RECEIVABLES FINANCING AGREEMENT

 

dated as of July 15, 2020

 

TPGVCTPVC FUNDING COMPANY LLC,
as Borrower,

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.,
individually and as Collateral Manager and as Equityholder,

 

THE LENDERS PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent,

 

DEUTSCHE BANK AG, NEW YORK BRANCH AND MUFG UNION BANK, N.A.,

as Joint Lead Arrangers,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and as Collection Account Bank,

 

U.S. BANK NATIONAL ASSOCIATION,
as Custodian,

 

and

 

VERVENT INC.,
as Backup Collateral Manager

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       Section 1.1 Defined Terms 1      
Section 1.2 Other Definitional Provisions 53       ARTICLE II THE FACILITY,
ADVANCE PROCEDURES AND NOTES 5455       Section 2.1 Advances and Approvals 5455
      Section 2.2 Funding of Advances 5556       Section 2.3 Notes 5657      
Section 2.4 Repayment and Prepayments 5657       Section 2.5 Calculation of
Discount Factor 5758       Section 2.6 Defaulting Lenders 58       Section 2.7
Replacement of Lenders 59       Section 2.8 Extension of Scheduled Facility
Termination Date 5960       Section 2.9 Increase of Facility Amount 6061      
ARTICLE III YIELD, FEES, ETC 61       Section 3.1 Yield 61       Section 3.2
Yield Payment Dates 61       Section 3.3 Yield Calculation 6162       Section
3.4 Computation of Yield 6162       ARTICLE IV PAYMENTS; TAXES 62       Section
4.1 Making of Payments 62       Section 4.2 Due Date Extension 62       Section
4.3 Taxes 62

 



i

 

 

ARTICLE V INCREASED COSTS, ETC. 66       Section 5.1 Increased Costs 66      
Section 5.2 Funding Losses 67       ARTICLE VI EFFECTIVENESS; CONDITIONS TO
ADVANCES 68       Section 6.1 Effectiveness 68       Section 6.2 Advances 6970  
    ARTICLE VII ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS 71      
Section 7.1 Retention and Termination of the Collateral Manager 71       Section
7.2 Duties of the Collateral Manager 73       Section 7.3 Representations and
Warranties of the Collateral Manager 75       Section 7.4 Covenants of the
Collateral Manager 7778       Section 7.5 Collateral Management Fee; Payment of
Certain Expenses by Collateral Manager; Backup Collateral Manager Fee 8081      
Section 7.6 Distribution Date Statement 81       Section 7.7 Annual Statement as
to Compliance; Notice of Collateral Manager Default 81       Section 7.8 Audit
of Transferred Contracts 81       Section 7.9 Access to Certain Documentation
and Information Regarding Contracts 8182       Section 7.10 Certain Duties and
Representations of Backup Collateral Manager 83       Section 7.11 Consequences
of a Collateral Manager Default 8485       Section 7.12 Appointment of Backup
Collateral Manager as Successor Collateral Manager 8485       Section 7.13
Lockbox Accounts 85       Section 7.14 Payments in Respect of Ineligible
Contracts 8586       Section 7.15 Substitution of Contracts Pursuant to
Technology Exchange Option 86

 



ii

 

 

Section 7.16 Repurchase 8687       Section 7.17 Contracts Subject to Retained
Interest Provisions 87       Section 7.18 Optional Offer to Sell 87      
ARTICLE VIII ACCOUNTS; PAYMENTS 8889       Section 8.1 Borrower Accounts 8889  
    Section 8.2 Collateral Manager Reimbursements 90       Section 8.3
Application of Collections 90       Section 8.4 Additional Deposits 90      
Section 8.5 Distributions 9091       Section 8.6 Fees 9293       Section 8.7 Net
Deposits 93       Section 8.8 Required Warrant Reserve 93       ARTICLE IX
REPRESENTATIONS AND WARRANTIES 94       Section 9.1 Organization and Good
Standing 94       Section 9.2 Due Qualification 94       Section 9.3 Power and
Authority 94       Section 9.4 Security Interest; Binding Obligations 9495      
Section 9.5 No Violation 95     Section 9.6 No Proceedings 95       Section 9.7
No Consents 9596       Section 9.8 Solvency 96       Section 9.9 Tax Treatment
96       Section 9.10 Compliance With Laws 96       Section 9.11 Taxes 96      
Section 9.12 Certificates 9697       Section 9.13 No Liens, Etc. 9697

 



iii

 

 

Section 9.14 Purchase and Sale 97       Section 9.15 Information True and
Correct 97       Section 9.16 ERISA Matters 97       Section 9.17 Financial or
Other Condition 9798       Section 9.18 Investment Company Status 9798      
Section 9.19 Eligible Contract Payments 98       Section 9.20 Use of Proceeds 98
      Section 9.21 Separate Existence 98       Section 9.22 Investments 9899    
  Section 9.23 Transaction Documents 9899       Section 9.24 Ownership of the
Borrower 99       Section 9.25 Anti-Terrorism, Anti-Money Laundering 99      
Section 9.26 Anti-Bribery and Corruption 100       Section 9.27 Volcker Rule
100101       Section 9.28 AIFMD 100101       Section 9.29 EEA Financial
Institution 101       ARTICLE X COVENANTS 101       Section 10.1 Protection of
Security Interest of the Secured Parties 101       Section 10.2 Other Liens or
Interests 102       Section 10.3 Costs and Expenses 102       Section 10.4
Reporting Requirements 102       Section 10.5 Separate Existence 103      
Section 10.6 Hedging Agreements 106       Section 10.7 Tangible Net Worth 108  
    Section 10.8 Minimum Equity Condition 108       Section 10.9 Stock, Merger,
Consolidation, Etc. 108       Section 10.10 Change in Name 108

 



iv

 

 

Section 10.11 Indebtedness; Guarantees 108       Section 10.12 Limitation on
Acquisitions 108109       Section 10.13 Documents 108109       Section 10.14
Preservation of Existence 109       Section 10.15 Keeping of Records and Books
of Account 109       Section 10.16 Accounting Treatment 109       Section 10.17
Limitation on Investments 109110       Section 10.18 Distributions 109110      
Section 10.19 Performance of Borrower Assigned Agreements 110       Section
10.20 Notice of Material Adverse Claim 110       Section 10.21 Delivery of
Original Promissory Notes 110111       Section 10.22 Further Assurances;
Financing Statements 111       Section 10.23 Risk Retention Requirements 112    
  Section 10.24 Taxes 113       Section 10.25 ERISA 113114       Section 10.26
Policies and Procedures for Sanctions 113114       Section 10.27 Compliance with
Sanctions 113114       Section 10.28 Compliance with Anti-Money Laundering 114  
    Section 10.29 Ineligible Collateral 114       ARTICLE XI THE BACKUP
COLLATERAL MANAGER 114       Section 11.1 Limitation on Liability of Backup
Collateral Manager 114       Section 11.2 Covenants and Representations and
Warranties of the Backup Collateral Manager 117       ARTICLE XII THE CUSTODIAN
117118       Section 12.1 Delivery of Contract Files; Custodian to Act as Agent
117118       Section 12.2 Contract File Certification 119       Section 12.3
Obligations of the Custodian 120121

 



v

 

 

Section 12.4 Release of Contract Files 122123       Section 12.5 Removal or
Resignation of the Custodian 124       Section 12.6 Examination of Contract
Files 125       Section 12.7 Insurance of the Custodian 125126       Section
12.8 Representations and Warranties 125126       Section 12.9 Statements 126    
  Section 12.10 No Adverse Interest of the Custodian 126       Section 12.11
Lost Note Affidavit 126127       Section 12.12 Reliance of the Custodian 126127
      Section 12.13 Term of Custody 127       Section 12.14 Tax Reports 127    
  Section 12.15 Transmission of Contract Files 127       Section 12.16 Further
Rights of the Custodian 127128       Section 12.17 Custodian Compensation 129130
      Section 12.18 Compliance with Applicable Banking Law 129130       Section
12.19 Securities Custodian 130       ARTICLE XIII GRANT OF SECURITY INTEREST
130131       Section 13.1 Borrower’s Grant of Security Interest 130131      
Section 13.2 Borrower Remains Liable 132       Section 13.3 Release of
Collateral 132133       Section 13.4 Certain Remedies 132133       Section 13.5
Limitation on Duty of Facility Agent in Respect of Collateral 134135      
ARTICLE XIV FACILITY TERMINATION EVENTS 135       Section 14.1 Facility
Termination Events 135       Section 14.2 Effect of Facility Termination Event
138       Section 14.3 Rights Upon Facility Termination Event 138139

 



vi

 

 

ARTICLE XV THE AGENTS 139140       Section 15.1 Appointment 139140       Section
15.2 Delegation of Duties 139140       Section 15.3 Exculpatory Provisions
139140       Section 15.4 Reliance by Note Agents 140141       Section 15.5
Notices 140141       Section 15.6 Non-Reliance on Note Agents 141       Section
15.7 Indemnification 141142       Section 15.8 Successor Agent 142143      
Section 15.9 Note Agents in their Individual Capacity 142143       Section 15.10
Compliance with Applicable Banking Law 143       Section 15.11 The Paying Agent
143       ARTICLE XVI ASSIGNMENTS 146147       Section 16.1 Restrictions on
Assignments 146147       Section 16.2 Documentation 146147       Section 16.3
Rights of Assignee 146147       Section 16.4 Notice of Assignment by Lenders 147
      Section 16.5 Registration; Registration of Transfer and Exchange 147148  
    Section 16.6 Mutilated, Destroyed, Lost and Stolen Notes 148149      
Section 16.7 Persons Deemed Owners 149       Section 16.8 Cancellation 149      
Section 16.9 Participations; Pledge 149150       Section 16.10 Reallocation of
Advances 150       ARTICLE XVII INDEMNIFICATION 150151       Section 17.1
Borrower Indemnity 150151       Section 17.2 Collateral Manager Indemnity 152153

 



vii

 

 

Section 17.3 Contribution 153       ARTICLE XVIII MISCELLANEOUS 153154      
Section 18.1 No Waiver; Remedies 153154       Section 18.2 Amendments, Waivers
154       Section 18.3 Notices, Etc. 155       Section 18.4 Costs, Expenses and
Taxes 155       Section 18.5 Binding Effect; Survival 155156       Section 18.6
Captions and Cross References 156       Section 18.7 Severability 156157      
Section 18.8 GOVERNING LAW 156157       Section 18.9 Counterparts; Electronic
Execution 156157       Section 18.10 WAIVER OF JURY TRIAL 156157       Section
18.11 No Proceedings 157       Section 18.12 Limited Recourse to the Lenders
157158       Section 18.13 ENTIRE AGREEMENT 158       Section 18.14
Confidentiality 158159       Section 18.15 Replacement of Lenders 159      
Section 18.16 No Advisory or Fiduciary Responsibility 159160       Section 18.17
Option to Acquire Rating 160161       Section 18.18 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 160161       Section 18.19
Acknowledgement Regarding Any Supported QFCs 161

  



viii

 



  

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Electronic Asset Approval Request EXHIBIT C-3 Form
of Electronic Asset Approval Notice EXHIBIT D Form of Distribution Date
Statement EXHIBIT E Form of Custodian Certification EXHIBIT F-1 Request for
Release EXHIBIT F-2 Request for Release and Receipt EXHIBIT F-3 Request for
Release of Request for Release and Receipt EXHIBIT G Executive Officers of
Custodian EXHIBIT H Form of Collateral Manager’s Acknowledgement EXHIBIT I
Section 4.3 Certificate EXHIBIT J-1 Required Contract Files EXHIBIT J-2
Securities Documents EXHIBIT K PitchBook Industry Codes EXHIBIT L Form of
Joinder Agreement EXHIBIT M Form of Borrowing Base Certificate SCHEDULE 7.13
Lockbox Accounts SCHEDULE 8.1 Borrower Accounts ANNEX I Credit and Collection
Policy

 



 i 

 

 

RECEIVABLES FINANCING AGREEMENT

 

THIS RECEIVABLES FINANCING AGREEMENT (this “Agreement”) is made and entered into
as of July 15, 2020, among TPGVCTPVC FUNDING COMPANY LLC, a Maryland limited
liability company (the “Borrower”), TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a
Maryland corporation, in its individual capacity (“TPVC”) and as collateral
manager (in such capacity, together with its successors and permitted assigns in
such capacity, the “Collateral Manager”) and as sole equityholder of the
Borrower (the “Equityholder”), each LENDER (as hereinafter defined) FROM TIME TO
TIME PARTY HERETO, U.S. BANK NATIONAL ASSOCIATION, as Custodian (as hereinafter
defined), VERVENT INC., as Backup Collateral Manager (as hereinafter defined),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as paying agent (in such capacity, the
“Paying Agent”) and as Collection Account Bank (as hereinafter defined),
DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”) and DEUTSCHE BANK AG, NEW YORK BRANCH and MUFG UNION BANK, N.A. as Joint
Lead Arrangers (each such party, in such capacity, the “Joint Lead Arrangers”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Collateral Manager,
the Backup Collateral Manager and the Custodian to perform certain collateral
management functions related to the Transferred Contracts (as defined herein)
and the Borrower Collateral (as defined herein) on the terms and conditions set
forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Collateral Manager, the Backup Collateral Manager and the
Custodian each desire to perform certain functions related to the Transferred
Contracts and the Borrower Collateral on the terms and conditions set forth
herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1         Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“Account Agreement” means the Account Bank Agreement, dated as of the date
hereof, among Deutsche Bank Trust Company Americas, as account bank, the
Collateral Manager, the Borrower and the Facility Agent that governs the
Borrower Accounts.

 

 

 

 

other purposes, the GBP-Dollar spot rate or the Euro-Dollar spot rate, as
applicable, that appeared in the Wall Street Journal for GBP or Euro at the end
of the immediately preceding Business Day.

 

“Applicable Exchange Rate” means with respect to any Contract denominated and
payable in Euros or GBPs on any day, the lesser of (a) the applicable
currency-Dollar spot rate used by the Borrower (as determined by the Collateral
Manager) to acquire such currency on the related cut-off date and (b) the
Applicable Conversion Rate for such currency.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Margin” means (i) prior to the Scheduled Facility Termination Date
and the Maturity Date, 3.50% per annum, (ii) after the Scheduled Facility
Termination Date but prior to the Maturity Date, 4.50% per annum and (iii) on
and after the Facility Termination Date, 7.50% per annum for all Advances (or
any portion thereof) which shall be funded at the Alternate Base Rate.

 

“APR” of a Contract means, in the case of a Loan, the interest rate or annual
rate of finance charges used to determine periodic payments with respect to the
related Contract Payment or, in the case of a Lease, the Imputed Lease Rate.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis based
on the quarterly financial statements and/or annual financial statements, as
applicable, of TPVC, without duplication, of (a) the fair market value of the
total assets of TPVC and its consolidated Subsidiaries as required by, and in
accordance with, GAAP and Applicable Law and any orders of the Securities and
Exchange Commission issued to TPVC, to be determined by the Board of Directors
of TPVC and reviewed by its auditors on a quarterly basis, less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of TPVC and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of TPVC
and its consolidated Subsidiaries, in each case as determined pursuant to the
Investment Company Act, and any orders of the Securities and Exchange Commission
issued to or with respect to TPVC thereunder, including any exemptive relief
granted by the Securities and Exchange Commission with respect to the
indebtedness of any SBIC Subsidiary; provided that unfunded commitments of TPVC
and/or Borrower shall not be considered Indebtedness for purposes of this
definition.

 

“Asset Approval Notice” means an electronic notice from the Facility Agent to
Borrower and each Lender containing the information from Exhibit C-3 and that
provides the approval of

 

5

 

 

“Capped Fees/Expenses - Paying Agent” means, at any time, fees, costs and
expenses due at such time (if any) to the Paying Agent under the Transaction
Documents such that the aggregate amount of such fees, costs and expenses paid
to the Paying Agent under the Transaction Documents in any calendar year do not
exceed $40,000; provided that amounts in excess of such cap may be allocated to
and charged during the following calendar year (to the extent they do not exceed
the $40,000 cap for such following calendar year).

 

“Carrying Costs” means, for any Accrual Period, the sum of (i) the aggregate
amount of Yield accrued during such Accrual Period with respect to all Advances
outstanding during such Accrual Period plus (ii) all unpaid amounts due and
payable to the Hedge Counterparty as of the last day of such Accrual Period plus
(iii) 2.00% of the Facility Amount.

 

“Casualty Loss” means, with respect to any item of Contract Collateral, the
loss, theft, damage beyond repair or governmental condemnation or seizure of
such item of Contract Collateral.

 

“Certification” has the meaning set forth in Section 12.2.

 

“Change of Control” means any of the following: (a) either of Jim Labe or Sajal
Srivastava ceasing to (I) be an employee or officer of TPVC or (II) be involved
in the day-to-day management of TPVC, unless in the case of clause (I) and/or
(II) TPVC shall have within a reasonable period of time obtained a successor of
at least comparable background, experience and ability who is reasonably
acceptable to the Required Lenders; (b) both of Jim Labe and Sajal Srivastava
(or their approved replacements in accordance with clause (a) above) cease to be
(I) an employee or officer of TPVC or (II) involved in the day-to-day management
of TPVC; (c) TPVC ceases to directly own and control 100% of the outstanding
equity interests of Borrower; (d) TPVC or parties designated or appointed by
TPVC hereunder cease to be 100% of the managers of Borrower; (e) an “Advanced
Liquidity Event,” as defined under the Registration Statement, occurs with
respect to TPVC’s merger with another entity or TPVC’s sale of all or
substantially all of its assets; provided that (x) any merger or other business
combination by and between TPVC and TriplePoint Venture Growth BDC Corp., a
Maryland corporation, or (y), for the avoidance of doubt, any listing of TPVC’s
shares on a national securities exchange, including in connection with an
initial public offering by TPVC, shall not be a “Change of Control” under this
Agreement, (f) any “assignment” (as defined in Section 202(a)(1) of the
Investment Advisors Act of 1940, as amended) of either (i) the related
investment management agreement by the Collateral Manager or (ii) the ownership
interests of the Collateral Manager and (g) TPC is no longer the investment
manager of the Equityholder and an acceptable replacement (as approved by the
Required Lenders) shall not have been appointed within thirty (30) days.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Contract Payments or
the related Contracts or any other property of the Borrower, the Equityholder or
TPVC and (iii) any such taxes, levies, assessment, charges or claims which
constitute a lien or encumbrance on any property of the Borrower, the
Equityholder or TPVC.

 

8

 

 



Lender to the Facility Agent, such Conduit Lender’s portion of such Advance
shall bear interest at a rate per annum equal to the Alternative Rate.

 

(b)       Except as otherwise provided in clause (c) below, with respect to each
Committed Lender, the Alternative Rate.

 

(c)       With respect to all Lenders, on and after the Maturity Date, the
Alternate Base Rate.

 

“Covered Entity” means any of the following:

 

(a)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 18.18.

 

“Credit and Collection Policy” means (i) with respect to the initial Collateral
Manager, the credit and collection policies and practices (including
underwriting parameters) relating to Contract Payments and Contracts, to be set
forth as Annex I once the same have been approved and adopted by TPVC’s Board of
Directors, as the same may thereafter be modified, amended or supplemented from
time to time in compliance with Section 7.4(m) or (ii) with respect to any
successor Collateral Manager, the customary credit and collection policies of
such successor Collateral Manager.

 

“Credit-Watch List” means a list established and revised from time to time by
Collateral Manager, and made available to the Facility Agent and each Lender,
that Collateral Manager uses to monitor the credit risk of certain Obligors.

 

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Contract, a component used specifically in the
production of the weapon system or plays a direct role in the lethality of the
weapon system.

 

“Custodial Delivery Failure” has the meaning set forth in Section 12.11.

 

“Custodian” means U.S. Bank National Association solely in its capacity as
Custodian, together with its successors and permitted assigns in such capacity.

 

“Custodian Fee Letter” means (a) that certain schedule of fees of the Custodian
(including in its capacity as Securities Custodian), acknowledged by TPVC and
the Borrower, as the same may be amended, supplemented or otherwise modified by
the parties thereto with the consent of the Facility Agent and (b) any letter
agreement(s) or schedule of fees entered into by the Borrower,

 



13

 

 

Agent, acting in its reasonable discretion, by written notice to the Collateral
Manager. DBNY, Deutsche Bank Trust Company Americas, State Street Bank and Trust
Company and MUFG Union Bank, N.A. are deemed to be an acceptable depository
institution to the Facility Agent.

 

“Eligible Contract” at any time of determination means a Transferred Contract
under which all Scheduled Contract Payments are then Eligible Contract Payments.

 

“Eligible Contract Payment” means, as of any date, a Contract Payment that
satisfies the following conditions, unless otherwise added with the consent of
the Borrower or, waived by the Facility Agent and the Majority Lenders in their
respective sole discretion in the related Asset Approval Notice (except for (i)
clauses (a), (f), (h), (v), (ee), (zz), (bbb), (ddd) and (eee), which may be
waived by the Facility Agent in its sole discretion and (ii) clauses (b),
(d)(i), (d)(ii), (g), (i), (j), (k), (l), (m), (n), (q), (w), (x), (aa), (ff),
(gg), (mm), (nn), (ggg), (fff) and (lll), which may be waived by the Facility
Agent and the Lenders in their respective sole discretion):

 

(a)       which is a Scheduled Contract Payment only denominated and payable in
an Eligible Currency;

 

(b)       which arises under a Contract which is (or if an Agented Contract, the
Equityholder’s (and, as assignee, the Borrower’s) undivided interest therein is)
both legally and beneficially owned by the Borrower free and clear of all
Adverse Claims and is not subject to dispute, any right of rescission, set-off,
recoupment, counterclaim or defense, whether arising out of transactions
concerning the Contract therefor or otherwise and which consists of a first lien
on the related Contract Collateral (subject to Permitted Liens), except as
otherwise permitted in clause (ww) below;

 

(c)       which arises under a Contract which was originated or acquired (or if
an Agented Contract, entered into by syndication) by TPVC and sold to the
Borrower under the Sale Agreement and which represents a bona fide indebtedness
of the Obligor;

 

(d)       which arises under a Contract (i) which is not a Delinquent Contract,
(ii) which is not a Defaulted Contract and (iii) which, if it was previously a
Delinquent Contract or a Defaulted Contract, has been current in payment for at
least six months since the date such Contract Payment was no longer a Delinquent
Contract or a Defaulted Contract;

 

(e)       (i) which, if arising under a TPC Venture Stage Contract, is not a
Rewritten Contract Payment (or, if arising under a TPC Venture Stage Contract
that would otherwise be a Rewritten Contract Payment because it has extended
“interest only” Scheduled Contract Payments for not greater than twelve
(12) months (such extension subject to the eligibility requirements set forth in
clause (bb) below and the concentration limits set forth in clause (n) of the
definition of “Excess Concentration Amount”) following its most recent round of
equity financing or bridge financing, the value of the related Obligor has been
maintained or improved), (ii) which, if arising under a TPC Growth Stage
Contract that is a Rewritten Contract Payment, the Obligor thereon has made at
least 3 consecutive timely payments (subject, in each case, to a grace period
not to exceed ten (10) calendar days) or (iii) which, if arising under a TPC
Growth Stage Contract that is a Rewritten Contract

 

17

 

 



(yy)     which, if arising under a Lease, such Lease does not contain any
ongoing funding or other obligations of TPVC thereunder (other than the
obligation to not interfere with the Obligor’s rights of quiet enjoyment);

 

(zz)      with respect to any TPC Venture Stage Contract for which, as of the
date such Contract is included as an Eligible Contract, the related Obligor has
closed its most recent round of equity financing or bridge financing within the
prior rolling thirty-six (36) month period;

 

(aaa)    which does not arise under a Contract that has been designated as ‘Red
(5)’ by TPVC on its Credit-Watch List;

 

(bbb)   with respect to any Contract that is a TPC Venture Stage Contract and
with respect to which the Obligor thereunder has a Debt-to-Cash Ratio of less
than 3.00 to 1.00;

 

(ccc)    is not a Contract pursuant to which any future advances or payments may
be required to be made by the Borrower, except as permitted under clause (bb)
and (tt) above;

 

(ddd)   which arises under a Contract whose Obligor is not a Non-Sustainable
Obligor;

 

(eee)   which was documented under TPVC’s standard form loan and security
agreement or standard lease agreement and other required agreements (as reviewed
and approved by the Facility Agent) or are substantially in the same form,
substance and content of such approved standard documents;

 

(fff)     for which the Obligor thereof is (1) not an Affiliate of TPVC or the
Borrower and (2) is not a governmental authority;

 

(ggg)  with respect to which, as of the date such Contract is included as an
Eligible Contract, all parties to the Contract and any related security
agreements had legal capacity to execute the Loan and any other document and
each Loan or other document has been duly executed by such parties;

 

(hhh)   with respect to which, to the extent multiple Contracts shall be
originated by the Borrower or the Equityholder (or an Affiliate thereof) to such
Obligor, whether funded hereunder, such Contracts shall contain standard
cross-collateralization and cross-default provisions;

 

(iii)       is a Contract with respect to which the Facility Agent in its sole
discretion has delivered an Asset Approval Notice which has been acknowledged
and agreed by the Borrower, and shall have given the Borrower its approval to
acquire pursuant to Section 2.1(b);

 

(jjj)       iswhich arises under a Contract that hasdoes not have Rewritten
Contract Payments withoutunless (i) otherwise being approved by the Facility
Agent (in its sole discretion) or (ii) otherwise permitted under clause (e)
above;

 

24

 

 



(kkk)    is not an Agented Contract constituting a Lease with Eligible Contract
Payments for which the Borrower, TPVC or any of their respective Affiliates is
not the agent and the agent thereunder that either (i) has a long term unsecured
debt rating from at least one rating agency that is below investment grade or
(ii) does not carry any such rating; and

 

(lll)      which arises under a Contract which does not by its terms permit its
proceeds to be used to finance activities within the marijuana industry or the
sale of firearms, the development of adult entertainment, any form of betting
and gambling or the making or collection of pay day loans, nor will they be used
to provide financing to any other industry which is illegal under Applicable Law
at the time of acquisition of such Contract.; and

 

(lll)(mmm)     the Obligor with respect to such Contract is a Person (other than
a natural person) that is duly organized and validly existing under the laws of
an Eligible Jurisdiction.

 

“Eligible Currency” means Dollars, GBPs and Euros.

 

“Eligible Jurisdiction” means, with respect to Obligors of TPC Growth Stage
Contracts only, the U.S., the United Kingdom, Israel, Germany, Switzerland,
Singapore, the Cayman Islands, Cyprus, Canada, France, Hong Kong, Mauritius, the
Netherlands, Australia, China and India, or any other country approved by the
Facility Agent in its sole discretion.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Official Bodies, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601
et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equityholder” means TriplePoint Private Venture Credit Inc., a Maryland
corporation.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.

 

25

 

 



Balance of all Transferred Contracts set forth opposite such period for such
business segment:

 

Period  TPC Growth Stage
Contract  TPC Venture Stage
Contract greater than 42 months  N/A%  25% greater than 48 months  N/A%  3%
greater than 60 months  0%  0%

 

(e)       (i) the excess, if any, of the Aggregate Outstanding Principal Balance
of all Contracts that are TPC Venture Stage Contracts with (1) Eligible Contract
Payments related to all Obligors who are not domiciled in the U.S. or are not
organized in the U.S. over 15% of the Aggregate Contracts Balance of all
Transferred Contracts and (2) Eligible Contract Payments related to all Obligors
who are domiciled in an Eligible Jurisdiction other than the U.S., the United
Kingdom or Germany or are organized in an Eligible Jurisdiction other than the
U.S., United Kingdom or Germany over 515% of the Aggregate Contracts Balance of
all Transferred Contracts and (2) Eligible Contract Payments related to all
Obligors who are domiciled in an Eligible Jurisdiction other than the U.S., the
United Kingdom or Germany or are organized in an Eligible Jurisdiction other
than the U.S., United Kingdom or Germany over 5% of the Aggregate Contracts
Balance of all Transferred Contracts and (ii) the excess, if any, of the
Aggregate Outstanding Principal Balance of all Contracts that are TPC Growth
Stage Contracts with (1) Eligible Contract Payments related to all Obligors who
are domiciled in an Eligible Jurisdiction other than the U.S. or are organized
in an Eligible Jurisdiction other than the U.S. over 20% of the Aggregate
Contracts Balance of all Transferred Contracts and (2) Eligible Contract
Payments related to all Obligors who are domiciled in an Eligible Jurisdiction
other than the U.S., the United Kingdom or Germany or are organized in an
Eligible Jurisdiction other than the U.S., United Kingdom or Germany over 10% of
the Aggregate Contracts Balance of all Transferred Contracts;

 

(f)       (i) the excess, if any, of the Aggregate Outstanding Principal Balance
of all Agented Contracts that are TPC Venture Stage Contracts with Eligible
Contract Payments owing by Obligors (1) for which the Borrower, the Equityholder
or Collateral Manager does not possess the power to control the actions of the
facility under which such Agented Contract arises over 5% of the Aggregate
Contracts Balance of all Transferred Contracts that are TPC Venture Stage
Contracts and (2) for all other such Agented Contracts, over 10% of the
Aggregate Contracts Balance of all Transferred Contracts and (ii) the excess, if
any, of the Aggregate Outstanding Principal Balance of all Agented Contracts
that are TPC Growth Stage Contracts (other than TriplePoint Agented Contracts)
with Eligible Contract Payments owing by Obligors for which the Equityholder,
the Collateral Manager and their Affiliates fail to either (i) individually or
collectively hold greater than 50% of the voting interest in such Contract, (ii)
hold a minority blocking interest against all material consents, amendments,
waivers or approvals thereunder or (iii) hold enforcing lender rights, over 10%
of the Aggregate Contracts Balance of all Transferred Contracts;

 

28

 

 



original of each related promissory note has not been delivered to the Custodian
(to the extent permitted by Section 10.21) over 15% of the Aggregate Contracts
Balance of all Transferred Contracts;

 

(o)       the excess, if any, of the Aggregate Outstanding Principal Balance of
all Contracts that are TPC Growth Stage Contracts and are Deferrable Contracts
(and are not Excluded Deferrable Contracts) over 15% of the Aggregate Contracts
Balance of all Transferred Contracts that are TPC Growth Stage Contracts;

 

(p)       the excess, if any, of the Aggregate Outstanding Principal Balance of
all Contracts that are Product 4 Contracts with Eligible Contract Payments over
25% of the Aggregate Contracts Balance of all Transferred Contracts; provided
that the Aggregate Outstanding Principal Balance of all Contracts that are TPC
Venture Stage Contracts with Eligible Contract Payments that are Product 4
Contracts may be up to 10% of the Aggregate Contracts Balance of all Transferred
Contracts;

 

(q)       the excess, if any, of the Aggregate Outstanding Principal Balance of
all Contracts that are Product 5 Contracts with Eligible Contract Payments over
(i) until the six month anniversary of the Effective Date, 30% of the Aggregate
Contracts Balance of all Transferred Contracts and (ii) thereafter, 25% of the
Aggregate Contracts Balance of all Transferred Contracts;

 

(r)       the excess, if any, of the Aggregate Outstanding Principal Balance of
all Contracts that are Product 6 Contracts with Eligible Contract Payments over
50% of the Aggregate Contracts Balance of all Transferred Contracts; provided
that the Aggregate Outstanding Principal Balance of all Contracts that are TPC
Venture Stage Contracts with Eligible Contract Payments that are Product 6
Contracts may be up to 25% of the Aggregate Contracts Balance of all Transferred
Contracts; and

 

(s)       the excess, if any, of the Aggregate Outstanding Principal Balance of
all Contracts that are denominated in an Eligible Currency other than Dollars
over 15% of the Aggregate Contracts Balance of all Transferred Contracts.

 

“Excluded Amounts” means any amounts relating to diligence, legal, facility,
tax, filing, insurance, maintenance and ancillary products and services.

 

“Excluded Deferrable Contract” means a Deferrable Contract that either (a) has a
required cash pay interest component that is greater than 50% of the total
interest rate of such Contract orand (b) has a required cash pay interest
component equal to or greater than 9.00%.

 

“Excluded Taxes” has the meaning set forth in Section 4.3(e).

 

“Executive Officer” means, with respect to the Borrower, the Collateral Manager
or TPVC, the Chief Executive Officer, President, the Chief Operating Officer or
the Chief Financial Officer of such Person, with respect to the Custodian, the
individuals listed on Exhibit G, and, with respect to any other Person, the
President, Chief Financial Officer or any Vice President.

 

“Extending Lender Group” has the meaning set forth in Section 2.8(a).

 

30

 

 



“Extension Request” has the meaning set forth in Section 2.8(a).

 

“Facility Agent” has the meaning set forth in the Preamble.

 

“Facility Amount” means (a) prior to the Facility Termination Date,
$150,000,000250,000,000 as such amount may be reduced pursuant to Section 2.4 or
increased pursuant to Section 2.9 and (b) thereafter, the Advances outstanding.

 

“Facility Termination Date” means the earliest to occur of (i) the Scheduled
Facility Termination Date, and (ii) the effective date on which the facility
hereunder is terminated pursuant to Section 14.2.

 

“Facility Termination Event” means any of the events described in Section 14.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Rate” means, for any period, the greater of (a) 0.0% and (b) a
fluctuating rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Facility Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means each letter agreement among a Lender, the Borrower and TPVC
described in Section 8.6.

 

“Fees” means the Prepayment Fee and those certain other fees payable by the
Borrower under the Transaction Documents in accordance with the provisions set
forth in Section 8.6.

 

“Finance Lease” means a Lease whereby TPVC is deemed to have made a loan to the
Obligor, which loan is secured by the Obligor’s ownership interest in the
related Contract Collateral, and the lease or installment payments thereon
represent repayment on such Loan.

 

“Finance Vehicles” means (i) any recourse financing facility approved by the
Facility Agent in its sole discretion, and (ii) any refinancing or replacement
facility of any of the foregoing from time to time approved by the Facility
Agent in its sole discretion.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

 

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of another Lender or the
addition of a new Lender) or change the Facility Termination Date, (b) extend
the date fixed for the payment of principal of or Yield on any Advance or any
fee hereunder, in each case owing to such Lender, (c) reduce the amount of

 



31

 

 



any such payment of principal or Yield owing to such Lender, (d) reduce the rate
at which Yield is payable to such Lender or any fee is payable hereunder to such
Lender, excluding in each case, any such reduction as a result of a full or
partial waiver of Yield or fees accruing at a default rate imposed during an
Facility Termination Event or a result of a waiver of an Facility Termination
Event, (e) release any material portion of the Collateral, except in connection
with dispositions permitted hereunder, (f) alter the terms of Section 2.4(a),
Section 18.2 or Section 18.11 or any related definitions or provisions in a
manner that would alter the effect of such Sections, (g) modify the definition
of “Required Lenders” or “Majority Lenders” or modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, (h) amend, modify or
waive the definitions of “Advance Rate,” “Borrowing Base,” “Excess Concentration
Amount,” “Facility Termination Date,” “Facility Termination Event,” “Maturity
Date”, “Maximum Availability” or “Minimum Equity Condition” or any definition
used therein in a manner which would have the effect of making more credit
available to the Borrower, or make such provision less restrictive on the
Borrower in any other material fashion, (i) alter the provisions providing for
pro rata treatment of Advances, reductions in the Facility Amount or
Commitments, allocation of Commitments in connection with an extension of the
Scheduled Facility Termination Date, allocation of payments and Advances to
non-Defaulting Lenders or allocation of payments as, respectively, set forth in
Sections 2.6, 2.8, 4.1 and 8.5, (j) materially modify the form or details of the
Monthly Report in a manner that reduces the reporting requirements or (k) agree
to the direct or indirect subordination of any lien or claim securing the
Obligations.

 



“Funded Equity” at any time of determination means, as to the Borrower, the
greater of (i)(a) the sum of (x) the Aggregate Contracts Balance andplus (y)
(without duplication) the equivalent in Dollars, as determined by the Collateral
Manager using the Applicable Conversion Rate, of all cash then on deposit in the
Collection Account less (b) the sum of theaggregate principal amount of all
Advances then outstanding under this Agreement and (ii) $0.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any date of determination.

 

“GBP” means the lawful currency for the time being of the United Kingdom.

 

“Growth Capital Loan” means a Loan duly executed and delivered by an Obligor to
the Borrower in order to finance any business operations and general corporate
activities, and, in each case, which is secured by a Lien on substantially all
assets of such Obligor.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. §172.101, materials defined as hazardous
pursuant to § 101(14) of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, flammable, explosive or radioactive
materials, hazardous or toxic wastes or substances, lead-based materials,
petroleum or petroleum distillates or asbestos or material containing asbestos,
polychlorinated biphenyls, radon gas, urea formaldehyde and any substances
classified as being “in inventory”, “usable work in process” or similar
classification that would, if classified as unusable, be included in the
foregoing definition.

 

32

 

 



“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liabilities of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for or liabilities incurred
on the account of such Person; (e) obligations or liabilities of such Person
arising under acceptance facilities; (f) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on property or assets of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement or other Hedging Agreement.

 

“Indemnified Amounts” has the meaning set forth in Section 17.1.

 

“Indemnified Party” has the meaning set forth in Section 17.1.

 

“Indemnity Period” has the meaning set forth in Section 5.2.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Industry” means, as of any date of determination, the industry of an Obligor as
determined, in the reasonable discretion of the Collateral Manager, by reference
for all Obligors as of thesuch date of determination by reference to either the
North American Industry Classification System code (successor to the four digit
standard industry classification (SIC) code) or the industry segments set forth
in Exhibit K.

 

“Ineligible Contract” has the meaning set forth in Section 7.14.

 

“Initial Contract Balance” means, with respect to any Contract evidencing a
Loan, the excess of (x) the aggregate amount advanced by TPVC or the Borrower
under such Contract toward the purchase price of the Contract Collateral,
including insurance premiums, service and warranty contracts, federal excise and
sales taxes and other items customarily financed as part of a commercial loan
evidenced by a note and secured by Contract Collateral and related costs, less
any Residual, over (y) payments received from the Obligor prior to the related
Advance Date that have been allocated in accordance with the terms of such
Contract to the reduction of the unpaid principal balance of such Contract and
in accordance with GAAP.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in

 



34

 

 

period or, if the related Obligor closed its most recent round of equity
financing or bridge financing more than twenty-four (24) months ago (measured on
a rolling basis), such Obligor has sufficient cash reserves on hand to maintain
its current and projected operations for the immediately following eight (8)
month period (in each case, as determined by TPVC, in its reasonable business
judgment); provided that any Contract for which the related Obligor has executed
a term sheet (and the Borrower shall promptly notify the Facility Agent that
such term sheet has been executed and shall, upon the request of the Facility
Agent, promptly deliver such term sheet to the Facility Agent) to raise equity
financing or investor bridge financing (i) is for sufficient cash to maintain
the Obligor’s current and projected operations for the immediately following
twelve (12) month period and (ii) is expected to close no later than three (3)
months from the date of such execution shall not be deemed to be subject to a
Revaluation Event under this clause (a) (but if such equity financing or
investor bridge financing does not close within such three (3) month period, a
Revaluation Event shall have been deemed to have occurred at the end of such
three (3) month period);

 



(b)       the related Obligor does not have sufficient cash reserves on hand
(including the undrawn committed capital of such Obligor) to maintain its
current and projected operations for the immediately following four (4) month
period (as determined by TPVC, in its reasonable business judgment);

 

(c)       any Contract has been designated as ‘Orange (4)’ by TPVC on its
Credit-Watch List;

 

(d)       (i) with respect to a TPVCTPC Growth Stage Contract, the Obligor
thereunder has a Debt-to-Equity Ratio that exceeds 65% and (ii) with respect to
a TPVCTPC Venture Stage Contract, the Obligor thereunder has a Debt-to-Equity
Ratio that exceeds 50%;

 

(e)       the related Obligor has closed its most recent round of equity
financing for an amount that is less than the immediately prior round of equity
financing;

 

(f)        the related Obligor under any Contract has a Debt-to-Cash Ratio that
equals or exceeds 2.00 to 1.00;

 

(g)       any Contract Payment at any time has Rewritten Contract Payments
without the consent of the Facility Agent in its sole discretion;

 

(h)       the related Obligor fails to deliver to the Borrower or the Collateral
Manager any financial reporting information (i) as required by the information,
documents, records or reports respecting the Transferred Contracts or the
Related Security (without giving effect to any applicable grace period
thereunder) and (ii) no less frequently than quarterly; and

 

(i)        the related Obligor undergoes a merger, acquisition or other
restructuring that results in a change of control in such Obligor;

 

47

 

 



“Scheduled Contract Payment” means each periodic installment payable by an
Obligor under a Contract for rent, principal, interest and/or
unutilized/commitment fees (as applicable), excluding all supplemental or
additional payments required by the terms of such Contract with respect to sales
or other taxes, insurance, maintenance, ancillary products and services, late
fees, penalties, default interest and other specific charges.

 

“Scheduled Facility Termination Date” means the earliest of (i) July 15, 2021
(unless a later date has been agreed to in writing by the Facility Agent and
each Lender as requested by the Borrower in accordance with Section 2.92.8),
(ii) the date on which the Interest Spread Test Termination Event occurs, (iii)
an “Advanced Liquidity Event” occurs with respect to a listing of shares on a
national securities exchange in connection with an initial public offering,
unless TPC continues as the investment manager of the Equityholder after the
effective date of any such initial public offering and (iv) a default under the
constituent documents of the Equityholder.

 

“Section 4.3 Certificate” has the meaning set forth in Section 4.3(e)(ii).

 

“Secured Parties” means, collectively, each Lender, the Facility Agent, the
Backup Collateral Manager, the Custodian, the Paying Agent, the Collection
Account Bank, each other Affected Person and Indemnified Party and Hedge
Counterparty and their respective successors and assigns.

 

“Securities Custodian” means, the Custodian in its capacity as securities
custodian as appointed in Section 12.19 hereunder.

 

“Securities Documents” means, the Warrant Documents and the Portfolio
Investments as listed on Exhibit J-2.

 

“Security Deposit Collection Account” means the account designated as the
Security Deposit Collection Account in, and which is established and maintained
pursuant to, Section 8.1(a).

 

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
and (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.4.

 

“Standard & Poor’s” means S&P Global Ratings, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Structured Lender” means any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of this Agreement in order
to maintain such rating.

 

“Structured Lender Liquidity Arrangement” means each liquidity, credit
enhancement or “back-stop” purchase or loan facility for a Lender which is a
Structured Lender relating to this Agreement.

 

50

 

 



(j)       [Reserved].

 

(k)       Commingling. The Collateral Manager shall not deposit or permit the
deposit of any funds (other than Excluded Amounts) that do not constitute
Collections of Contract Payments or other proceeds of any Transferred Contracts
into a Lockbox Account.

 

(l)       Taxes. The Collateral Manager will file on timely basis all material
tax returns (including foreign, federal, state, local and otherwise) required to
be filed and will pay all material taxes due and payable by it or any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Official Body
(other than any amount the validity of which is contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the Collateral Manager).

 

(m)       Collateral Management Obligations. The Collateral Manager will not
(i) amend, waive or otherwise modify the Credit and Collection Policy without
the prior written consent of the Facility Agent, (ii) agree to any amendment,
waiver or other modification of the Transaction Document to which it is a party
without the prior written consent of the Facility Agent, (iii) agree or permit
the Borrower to agree to (x) any Contract having Rewritten Contract Payments
after the occurrence of an Unmatured Facility Termination Event or a Facility
Termination Event or (y) any Contract having any Rewritten Contract Payment set
forth in clause (d) of the definition thereof after the Scheduled Facility
Termination Date, in each case, unless consented to by the Facility Agent, (iv)
interpose any claims, offsets or defenses it may have as against the Borrower as
a defense to its performance of its obligations in favor of any Affected Person
hereunder or under any other Transaction Documents or (v) change its fiscal year
to be other than January 1 through December 31; provided that, with respect to
the occurrence of any Rewritten Contract Payment as set forth in clause (c) of
the definition thereof, the Collateral Manager shall cause (or cause the
Borrower to cause) the execution of an intercreditor agreement in form and
substance satisfactory to the Facility Agent.

 

(n)       Notices. The Collateral Manager (except in the case of successor
Collateral Manager (whether the Backup Collateral Manager or otherwise)) shall
furnish, or cause to be furnished, to the Facility Agent (and, in the case of
clause (i) below, to all Lenders):

 

(i)       within the earlier of (A) ninety (90) days of the end of each calendar
year and (B) fifteen (15) days after such information is produced, a copy of the
quarterly reviews and the amendments and/or waiver memos (if any) with respect
to each Obligor as performed by the Collateral Manager and any other
documentation in connection with each Transferred Contract as reasonably
requested by the Facility Agent; and

 

(ii)       promptly (but in no event later than three (3) Business Days) after
any of its Responsible Officers having obtained actual knowledge thereof, notice
of any Unmatured Collateral Manager Default, Unmatured Facility Termination
Event, Collateral Manager Default or Facility Termination Event; and

 

(iii)       promptly, in reasonable detail, of (i) the occurrence of any
Revaluation Event with respect to any Contract (including any custom revaluation
events included

 

80

 

 



(b)       Prior to each such Distribution Date, the Backup Collateral Manager
shall use such tape or diskette (or other means of electronic transmission
acceptable to the Backup Collateral Manager and, if applicable, the Facility
Agent) and review the related Distribution Date Statement against such
electronic transmission in order to perform the following:

 

(i)         confirm that the Distribution Date Statement is complete on its
face;

 

(ii)         recalculate the Borrowing Base as of such Collateral Manager Report
Date;

 

(iii)       calculate the rolling three month average Delinquency Ratio, the
Delinquency Ratio for such Collection Period, the rolling three month Default
Ratio, the Interest Coverage Ratio for TPVC (as of such Collateral Manager
Report Date) and the Debt Service Coverage Ratio for the Borrower (as of such
Collateral Manager Report Date);

 

(iv)       review (1) the Aggregate Outstanding Principal Balance of the
Transferred Contracts and all amounts collected on or in respect of the
Contracts; (2) the contract payment rate on each Transferred Contract; (3) the
remaining term to maturity of each Transferred Contract; and

 

(v)       verify the mathematical accuracy of any calculations on the face of
the Distribution Date Statement;

 



(vi)       confirm the existence of the occurrence of any Revaluation Event with
respect to any Contract (including any custom revaluation events included in the
definition of “Revaluation Event” by the Facility Agent as a condition of its
approval of any Contract), or a Contract having Rewritten Contract Payments; and

 

(v)(vii)  confirm the sale, exercise or other monetization of, and the listing
of the existing and future positions of, any Warrant Asset.

 

(c)       In the event of any discrepancy between the information set forth in
clause (b) above as calculated by the Collateral Manager from that determined or
calculated by the Backup Collateral Manager, the Backup Collateral Manager shall
promptly report such discrepancy to the Collateral Manager and the Facility
Agent. In the event of a discrepancy as described in the preceding sentence, the
Collateral Manager and the Backup Collateral Manager shall attempt to reconcile
such discrepancies prior to the related Distribution Date, but in the absence of
a reconciliation, distributions on the related Distribution Date shall be made
by the Facility Agent consistent with the information provided by the Collateral
Manager, and the Collateral Manager and the Backup Collateral Manager shall
attempt to reconcile such discrepancies prior to the next Collateral Manager
Report Date. If the Backup Collateral Manager and the Collateral Manager are
unable to reconcile discrepancies with respect to such Distribution Date
Statement by the next Collateral Manager Report Date, the Collateral Manager
shall deliver to the Facility Agent an Officer’s Certificate, prior to the next
Collateral Manager Report Date, describing the nature and amount of such
discrepancies and the actions the Collateral Manager proposes to take with
respect thereto. If the Collateral Manager fails to reconcile such discrepancies
within fifteen days following the date of the Officer’s Certificate, the
Collateral Manager shall cause the Independent Accountants, at the Collateral
Manager’s expense, to

 

84

 

 



Facility Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

 

Section 10.20        Notice of Material Adverse Claim. It shall advise the
Facility Agent promptly, in reasonable detail, (i) of any material Adverse
Claim, other than a Permitted Lien, known to it made or asserted against any of
the Borrower Collateral, and (ii) of the occurrence of any event which would
have a material adverse effect on the aggregate value of the Borrower Collateral
or on the assignments and security interests granted by the Borrower in this
Agreement.

 

Section 10.21        Delivery of Original Promissory Notes. (a)  The Borrower
shall deliver as soon as possible (but in no event later than five (5) Business
Days after its acquisition of a Contract), each fully executed, original,
related promissory note to the Custodian as contemplated by Section 12.1. If the
Borrower is unable to deliver any such fully executed, original promissory note
on the date of its acquisition of a Contract, it shall deliver a copy of such
promissory note, marked to show that such promissory note is subject to the Lien
of the Facility Agent, on such date of acquisition to the Custodian as
contemplated by Section 12.1, and such copies shall be deemed to fill the
requirements set forth in the definition of “Contract File” until the earlier to
occur of (i) delivery of the original or (ii) the date that is five (5) Business
Days after the Borrower’s acquisition of the related Contract. In addition,
promptly following the occurrence of a Facility Termination Event, the Borrower
shall deliver to the Custodian (with a copy to the Facility Agent at the email
addresses set forth above) a fully executed assignment in blank for each
Contract for which the Collateral Manager, the Equityholder or any of their
respective Affiliates is the loan agent. The Borrower shall maintain (or cause
to be maintained) for the Secured Parties in accordance with their respective
interests all Records that evidence or relate to the Collections not previously
delivered to the Custodian and shall, as soon as reasonably practicable upon
demand of the Facility Agent, make available, or, upon the Facility Agent’s
demand following the occurrence and during the continuation of a Collateral
Manager Default, deliver to the Facility Agent copies of all such Records which
evidence or relate to the Collections.

 

(b)       The Borrower shall deliver the following: (i) all Asset Approval
Requests and Advance Requests to lenderfinance_collatreview@list.db.com, (ii)
Distribution Date Statements delivered in connection with Section 7.6 to
csg.india@db.com, abs.conduits@db.com, dbinvestor@list.db.com,
amit.patel@db.com, james.kwak@db.com, and erica.flor@db.com and
jerry-b.li@db.com, (iii) requests or notices delivered in accordance with
Sections 2.2 or 2.4, to abs.conduits@db.com,
lenderfinance_collatreview@list.db.com, amit.patel@db.com, james.kwak@db.com
and, erica.flor@db.com and jerry-b.li@db.com and (iv) obligor reports delivered
in connection with Section 7.4(n)(iv) to gcrt.ratingrequests@db.com and
lenderfinance_collatreview@list.db.com; provided that any document delivered
pursuant to this Section 10.21 shall be deemed as delivered if it is posted to
an electronic system agreed upon between the Borrower and Facility Agent.

 

111

 

 



ana Facility Termination Event of Default, unless a Responsible Officer of the
Custodian has knowledge of such matter or written notice thereof is received by
the Custodian.

 

Section 12.4        Release of Contract Files. (a)  The Custodian shall release
any Contract Files to the Facility Agent upon the written request of the
Facility Agent, or, to the extent specified in a written request by the
Collateral Manager (which must have been consented to, in writing, by the
Facility Agent, which consent shall be evidenced by an executed counterpart to
such request) in connection with a release of a Contract pursuant to the terms
of this Agreement, to the Collateral Manager, or its designee. In the event that
the Facility Agent has notified the Custodian that an Unmatured Facility
Termination Event, a Facility Termination Event, an Unmatured Collateral Manager
Default or a Collateral Manager Default has occurred and is continuing, the
Collateral Manager shall not make any such request unless the Facility Agent
shall have consented in writing thereto (which consent may be evidenced by an
executed counterpart to such request). Upon receipt of any such written request
from the Facility Agent or the Collateral Manager (which must have been
consented to, in writing, by the Facility Agent, which consent shall be
evidenced by an executed counterpart to such request), unless the Custodian
receives notice to the contrary from the Facility Agent, the Custodian shall
within three (3) Business Days after the Custodian’s receipt of the Facility
Agent’s request or written consent, release such Contract Files to the Person
designated in such request.

 

(b)       From time to time and as appropriate for the management or foreclosure
of any of the Contracts, including, for this purpose, collection under any
insurance policy relating to the Contracts, the Custodian shall, upon receipt of
a Request for Release and Receipt substantially in the form of Exhibit F-2 from
the Collateral Manager, release the related Contract Files or the documents set
forth in such Request for Release and Receipt to the Collateral Manager (which
Request for Release and Receipt must have been acknowledged and signed by the
Facility Agent). In the event that the Facility Agent has notified the Custodian
that an Unmatured Facility Termination Event, a Facility Termination Event, an
Unmatured Collateral Manager Default or a Collateral Manager Default has
occurred and is continuing, the Collateral Manager shall not make any such
request unless the Facility Agent shall have consented in writing thereto (which
consent may be evidenced by an executed counterpart to such request). Such
Request for Release and Receipt shall obligate the Collateral Manager to return
each and every Contract File released pursuant to the first sentence of this
clause (b), to the Custodian, when (i) the need therefor by the Collateral
Manager no longer exists or (ii) any Unmatured Facility Termination Event,
Facility Termination Event, Unmatured Collateral Manager Default or Collateral
Manager Default has occurred and is continuing under this Agreement. At such
time as the Collateral Manager returns any such Contract File to the Custodian,
the Collateral Manager shall provide written notice of such return to the
Facility Agent and the Custodian in the form of Exhibit F-3. The Custodian shall
acknowledge receipt of the returned Contract File(s) by reflecting the
possession of such Contract File(s) on the Custodian’s next periodic report
delivered in accordance with Section 12.2(c). Upon receipt by the Custodian of a
certificate from the Collateral Manager (which certificate must have been
acknowledged and signed by the Facility Agent) substantially in the form of
Exhibit E attached hereto, stating that the Contract related to such Contract
File(s) was liquidated and that all amounts that are required by the terms of
this Agreement to be deposited in the Collection Account with respect to the
liquidation of such Contract, have been so deposited to

 

123

 

 



ARTICLE XVI

ASSIGNMENTS

 

Section 16.1     Restrictions on Assignments. Except as specifically provided
herein (with respect to the Collateral Manager and the Backup Collateral
Manager), neither the Borrower, the Collateral Manager, TPVC nor the Backup
Collateral Manager may assign any of their respective rights or obligations
hereunder or any interest herein without the prior written consent of the
Majority Lenders.

 

Section 16.2     Documentation. In connection with any permitted assignment,
each Lender shall deliver to each assignee an assignment, in such form as such
Lender and the related assignee may agree, duly executed by such Lender
assigning any such rights, obligations, Advance or Note to the assignee; and
such Lender shall promptly execute and deliver all further instruments and
documents, and take all further action, that the assignee may reasonably
request, in order to perfect, protect or more fully evidence the assignee’s
right, title and interest in and to the items assigned, and to enable the
assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance. In the case of any permitted assignment of any
Commitment (or any portion thereof) or any Advance (or any portion thereof) the
assignee shall execute and deliver to the Collateral Manager, the Borrower, the
Facility Agent and the Custodian a fully executed assignment thereof or a
Joinder Agreement substantially in the form of Exhibit L hereto. If the assignee
is not an existing Lender it shall deliver to the Custodian any tax forms and
other information requested by the Custodian for purposes of conducting its
customary “know your customer” inquiries.

 

Section 16.3     Rights of Assignee. Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XVI, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lenders in Section 4.3
and Section 5.1 shall be deemed to apply to such assignee.

 

Section 16.4     Notice of Assignment by Lenders. So long as no Unmatured
Facility Termination Event, Facility Termination Event, Unmatured Collateral
Manager Default or Collateral Manager Default has occurred and is continuing, no
Lender may make any assignment, other than any proposed assignment (i) to an
Affiliate of such Lender, (ii) to another Lender hereunder or (iii) to any
Person if such Lender makes a determination that its ownership of any of its
rights or obligations hereunder is prohibited by Applicable Law (including,
without limitation, the Volcker Rule), without the prior written consent of the
Borrower and TPVC (such consent not to be unreasonably withheld, delayed or
conditioned); provided that the Lenders shall not assign any interest in, or
sell a participation in any Advance (or portion thereof) or its Commitment (or
any portion thereof), to the Equityholder or any Affiliate of the Equityholder;
provided, further, that each Lender shall first offer to sell such interest(s)
to (x) the Lender affiliated with the Facility Agent and, if such





 



147

 

 

Lender does not accept such offer within ten (10) Business Days, then (y) to
each remainingeach other  Lender (pro rata) for a period of ten (10) Business
Days prior to offering to any Person that is not an existing Lender. Each Lender
shall endorse the Notes to reflect any assignments made pursuant to this
Article XVI or otherwise.

 

Section 16.5     Registration; Registration of Transfer and Exchange. (a)  The
Facility Agent shall keep a register (the “Note Register”) in which, subject to
such reasonable regulations as it may prescribe, the Facility Agent shall
provide for the registration of the Notes and of transfer of interests in the
Notes. The Facility Agent is hereby appointed “Note Registrar” for the purpose
of registering the Notes and transfers of the Notes as herein provided.

 

(b)       Each Person who has or who acquired an interest in a Note shall be
deemed by such acquisition to have agreed to be bound by the provisions of this
Section 16.5. A Note may be exchanged (in accordance with Section 16.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 16.1) (or its agent or nominee) of all
or a portion of the Advances. The Facility Agent shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Facility Agent either (x) evidence satisfactory to it that
the transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (y) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 16.5 and the restrictions
noted on the face of such Note.

 

(c)       At the option of the holder thereof, a Note may be exchanged for one
or more new Notes of any authorized denominations and of a like class and
aggregate principal amount at an office or agency of the Borrower. Whenever any
Note is so surrendered for exchange, the Borrower shall execute and deliver
(through the Facility Agent) the new Note which the holder making the exchange
is entitled to receive.

 

(d)       Upon surrender for registration of transfer of any Note at an office
or agency of the Borrower, the Borrower shall execute and deliver (through the
Facility Agent), in the name of the designated transferee or transferees, one or
more new Notes of any authorized denominations and of a like class and aggregate
principal amount.

 

(e)       All Notes issued upon any registration of transfer or exchange of any
Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

 

(f)       Every Note presented or surrendered for registration of transfer or
for exchange shall (if so required by the Borrower or the Facility Agent) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Note Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

 

(g)       No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to

 



148

 

  

indemnification provided above in Section 17.1 or Section 17.2 is unavailable to
an Indemnified Party or is insufficient to hold an Indemnified Party harmless,
then the Borrower or the Collateral Manager, as the case may be, agrees to
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party, on
the one hand, and the Borrower and its Affiliates or the Collateral Manager and
its Affiliates, as the case may be, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Borrower and its
Affiliates or the Collateral Manager and its Affiliates, as the case may be, on
the other hand, as well as any other relevant equitable considerations, in each
case as determined by a court of competent jurisdiction.

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1       No Waiver; Remedies. No failure on the part of any Lender,
the Facility Agent, any Indemnified Party or any Affected Person to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any of them of
any right, power or remedy hereunder preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Without limiting the foregoing, each Lender and Participant is hereby
authorized by the Borrower and TPVC during the existence of a Facility
Termination Event, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Borrower or TPVC (as the case may be) to the
amounts owed by the Borrower or TPVC, respectively, under this Agreement, to the
Facility Agent, any Affected Person, any Indemnified Party or any Lender or
their respective successors and assigns.

 

Section 18.2       Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 18.2. With the written consent of
the Required Lenders, the Borrower, the Collateral Manager, TPVC, the Facility
Agent, the Paying Agent, the Backup Collateral Manager and the Custodian may,
from time to time, enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount of or extend the
maturity of any payment with respect to an Advance or reduce the rate or extend
the time of payment of Yield thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, in each case without the consent of each
Lender affected thereby or





 



154

 

 

(ii) (A) amend, modify or waive the definitions of “Borrowing Base,” “Advance
Rate,” “Event of Default” or “Excess Concentration Amount” or any definition
used therein which would have the effect of modifying the meaning or operation
of such provisions; provided that no waiver of an Event of Default shall require
consent of all Lenders, (B) alter the terms of this Section 18.2 or
Section 18.11, or (C) modify the definition of “Required Lenders” or “Majority
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereofconstitute a Fundamental Amendment, in each case without the
consent of each Lender affected thereby; provided, further that any waiver of a
Facility Termination Event (other than a waiver of clause (a), clause (d) or
clause (m) (solely as a result of any of the events set forth in clauses (c),
(d), (f) or (g) of the definition of “Change of Control”) of the definition
thereof, which shall require the consent of all Lenders) shall require consent
of the Majority Lenders; provided, further, that the signature of the Borrower
and TPVC shall not be required for the effectiveness of any amendment which
modifies the representations, warranties, covenants or responsibilities of the
Collateral Manager at any time when the Collateral Manager is not TPVC or any
Affiliate of TPVC or a successor Collateral Manager is designated by the
Facility Agent pursuant to Section 7.1; provided, further, that the signature of
the Paying Agent, the Backup Collateral Manager or the Custodian (respectively)
shall not be required for the effectiveness of any amendment that does not
affect the rights or obligations of the Paying Agent, the Backup Collateral
Manager or Custodian (respectively); provided, however, that the Paying Agent
shall be provided an executed copy of any amendment promptly following the
closing of such amendment. Notwithstanding the foregoing, if the LIBOR Rate
ceases to exist or is reasonably expected to cease to exist within the
succeeding three (3) months, the Borrower, the Collateral Manager and the
Facility Agent may (and such parties will reasonably cooperate with each other
in good faith in order to) amend this Agreement to replace references herein to
the LIBOR Rate (and any associated terms and provisions) with any alternative
floating reference rate (and any associated terms and provisions) that is then
being generally used in U.S. credit markets for similar types of facilities. Any
waiver of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement.
During the time that any Lender hereunder is a Conduit Lender, the Facility
Agent will provide notice and a copy of any amendment to any of (A) this
Agreement or (B) the Sale Agreement to Standard & Poor’s prior to the execution
of such amendment.

 

Subject to the provisions of Section 16.4, the Borrower and the Collateral
Manager each acknowledge that the Facility Agent may be communicating with other
Lenders or potential lenders in connection with an amendment or syndication of
this Agreement.

 

Section 18.3         Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on the signature pages
hereof or at such

 

155

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  TPGVCTPVC FUNDING COMPANY LLC, as Borrower           By:       Name: Sajal
Srivastava     Title: President           2755 Sand Hill Road, Suite 150   Menlo
Park, California 94025   Attention: Sajal Srivastava   Facsimile No.:
650-854-2092

 

Signature Page to Receivables Financing Agreement

 



 

 

Commitment:  $50,000,000 MUFG UNION BANK, N.A., as Committed Lender          
By:                                     Name:     Title:           By:      
Name:     Title:               445 S. Figueroa Street   Los Angeles, CA 90071  
Attention: William Bloore, Managing Director   Email:
william.bloore@unionbank.com

 

Signature Page to Receivables Financing Agreement

 



 

 

Commitment:  $50,000,000 TIAA, FSB, as Committed Lender           By:
                                 Name:     Title:           10000 Midlantic
Drive   Suite 400 East   Mount Laurel, NJ 08054   Attention: Lender Finance  
Facsimile No.: 201-770-4762   Email: LFLoanAdmin@tiaabank.com

 

Signature Page to Receivables Financing Agreement



 



 

 

Commitment:  $50,000,000 KEYBANK NATIONAL ASSOCIATION, as Committed Lender      
By:                                 Name:     Title:               1000 S.
McCaslin Blvd.   Superior, CO 80027   Richard S. Anderson – Vice President  
Telephone: 720-304-1247   email: richard_s_andersen@key.com

 

Signature Page to Receivables Financing Agreement

 





 

 

 

Appendix B

 

[to be attached]



 



 

 

 

Conformed through Omnibus Amendment dated September 11, 2020

 

SCHEDULES AND EXHIBITS

 

TO

 

RECEIVABLES FINANCING AGREEMENT

 

Dated as of July 15, 2020

 

(TPGVCTPVC Funding Company LLC)

 

EXHIBITS

 

EXHIBIT A  Form of Note EXHIBIT B  Audit Standards EXHIBIT C-1  Form of Advance
Request EXHIBIT C-2  Form of Electronic Asset Approval Request EXHIBIT C-3  Form
of Electronic Asset Approval Notice EXHIBIT D  Form of Distribution Date
Statement EXHIBIT E  Form of Custodian Certification EXHIBIT F-1  Request for
Release EXHIBIT F-2  Request for Release and Receipt EXHIBIT F-3  Request for
Release of Request for Release and Receipt EXHIBIT G  Executive Officers of
Custodian EXHIBIT H  Form of Collateral Manager’s Acknowledgment EXHIBIT I 
Section 4.3 Certificate EXHIBIT J-1  Required Contract Files EXHIBIT J-2 
Securities Documents EXHIBIT K  PitchBook Industry Codes EXHIBIT L  Form of
Joinder Agreement EXHIBIT M  Form of Borrowing Base Certificate      SCHEDULE
7.13 Lockbox Accounts SCHEDULE 8.1  Borrower Accounts      ANNEX I  Credit and
Collection Policy

 





 

 

EXHIBIT A

 

NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY ACCEPTANCE OF
THIS NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE TERMS OF THE RECEIVABLES
FINANCING AGREEMENT.

 

$[•] [•]

 

FOR VALUE RECEIVED, the undersigned, TPGVCTPVC Funding Company LLC, a Maryland
limited liability company (the “Borrower”), promises to pay to [•], as Lender,
the principal sum of [•] ($[•]) or, if less, the aggregate unpaid principal
amount of all Advances shown on the schedule attached hereto (and any
continuation thereof) and/or in the records of the Lenders in the related Lender
Group pursuant to that certain Receivables Financing Agreement, dated as of July
15, 2020 (together with all amendments and other modifications, if any, from
time to time thereafter made thereto, the “Receivables Financing Agreement”),
among the Borrower, TriplePoint Private Venture Credit Inc., Deutsche Bank AG,
New York Branch, MUFG Union Bank, N.A., Deutsche Bank Trust Company Americas,
Vervent Inc., U.S. Bank National Association and the Lenders parties thereto,
with the unpaid balance hereof due and payable in full on the Facility
Termination Date. Unless otherwise defined, capitalized terms used herein have
the meanings provided in the Receivables Financing Agreement.

 

The Borrower also promises to pay Yield on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Receivables Financing Agreement.

 

Payments of both principal and Yield are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Facility Agent pursuant to the Receivables Financing
Agreement.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Receivables Financing Agreement, and the holder hereof is
entitled to the benefits of the Receivables Financing Agreement, to which
reference is made for a description of the security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the indebtedness
evidenced by this Note and on which such indebtedness may be declared to be
immediately due and payable.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 





 

 

  TPGVCTPVC FUNDING COMPANY LLC           By:                    
                                   Name:     Title:

 



- 3 -

 

 

EXHIBIT C-1

FORM OF ADVANCE REQUEST



 

Deutsche Bank AG, New York Branch

as Facility Agent

60 Wall Street

New York, NY 10005

Attention: Asset Finance Department

Email: amit.patel@db.com, james.kwak@db.com, erica.flor@db.com,
jerry-b.li@db.com

abs.conduits@db.com, lenderfinance_collatreview@list.db.com

 

Deutsche Bank Trust Company Americas

as Paying Agent

c/o Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705-4934

Issue ID: TRIP2020

telephone number (714) 247-6000

facsimile number (714) 247-6478

Email: absclientservices@list.db.com; amy.mcnulty@db.com; faizah-a.khan@db.com

 

RE: Advance Request: $__________

 

Gentlemen and Ladies:

 

This Advance Request is delivered to you pursuant to Section 2.2 of the
Receivables Financing Agreement, dated as of July 15, 2020 (together with all
amendments, if any, from time to time made thereto, the “Receivables Financing
Agreement”), among TPGVCTPVC Funding Company LLC (the “Borrower”), TriplePoint
Private Venture Credit Inc., Deutsche Bank AG, New York Branch, MUFG Union Bank,
N.A., Deutsche Bank Trust Company Americas, Vervent Inc., U.S. Bank National
Association and the Lenders parties thereto. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used herein have the meanings
provided in the Receivables Financing Agreement.

 

The Borrower hereby requests that Advances be made in the aggregate principal
amount of $_____ on________________ (the “Advance Date”).

 

Please wire the proceeds of such Advances to the Borrower pursuant to the wiring
instructions included at the end of this letter.

 

After giving effect to such Advances and the purchase by the Borrower of the
Contracts to be purchased by it under the Sale Agreement on the date hereof, the
aggregate principal amount of all Advances shall not exceed the lowest of (i)
the Facility Amount, (ii) the Borrowing Base and (iii) the Maximum Availability,
calculated as of the Advance Date as if the Contracts purchased by the Borrower
on the Advance Date were owned by the Borrower and that the Minimum Equity
Condition is satisfied.

 





 

 

The Borrower represents that the conditions described in Section 6.2 of the
Receivables Financing Agreement have been satisfied with respect to such
Advances.

 

The Borrower agrees that if prior to the Advance Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Facility Agent, the Paying Agent and each Lender.
Except to the extent, if any, that prior to the time of the Advances requested
hereby the Facility Agent, the Paying Agent and each Lender shall receive
written notice to the contrary from the Borrower, each matter certified to
herein shall be deemed once again to be certified as true and correct at the
date of such Advances as if then made.

 

The Borrower has caused this Advance Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
authorized officer on the date first set forth above.

 

  TPGVCTPVC FUNDING COMPANY LLC           By:       Name:     Title:

 



- 2 -

 

 

EXHIBIT C-2

 

FORM OF ELECTRONIC ASSET APPROVAL REQUEST

 

Deutsche Bank AG, New York Branch

as Facility Agent

Email: amit.patel@db.com, james.kwak@db.com, erica.flor@db.com,
jerry-b.li@db.com,

abs.conduits@db.com, lenderfinance_collatreview@list.db.com

 

U.S. Bank National Association

as Custodian

Email: steven.garrett@usbank.com

 

RE: Electronic Asset Approval Request

 

Gentlemen and Ladies:

 

This Electronic Asset Approval Request is delivered to you pursuant to Section
6.2(h) of the Receivables Financing Agreement, dated as of July 15, 2020
(together with all amendments, if any, from time to time made thereto, the
“Receivables Financing Agreement”), among TPGVCTPVC Funding Company LLC (the
“Borrower”), TriplePoint Private Venture Credit Inc., Deutsche Bank AG, New York
Branch, MUFG Union Bank, N.A., Deutsche Bank Trust Company Americas, Vervent
Inc., U.S. Bank National Association and the Lenders parties thereto. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Receivables Financing Agreement.

 

CONTRACT INFORMATION

 

Obligor Name

 

Domicile

 

Pledged Amount

 

Collateral Capital Structure in relation to DBNY (e.g. Senior)

 

Purchase price

 

PitchBook Industry/Sub-Industry Segments

 

Debt-to-Equity Ratio

 

Contract Type (Affiliate Agented Contract, Agented Contract, TPC Growth Stage
Contract or TPC Venture Stage Contract)

 

- TPC Growth Stage Contract (Deferrable Contract, Product 4 Contract, Product 5
Contract or Product 6 Contract)

 

- TPC Venture Stage Contract (Product 4 Contract, Product 5 Contract or Product
6 Contract)

 





 

 

EXHIBIT C-3

 

FORM OF ELECTRONIC ASSET APPROVAL NOTICE

 

TPGVCTPVC Funding Company LLC

Email: sks@triplepointcapital.com; cmathieu@triplepointcapital.com

 

RE: Electronic Asset Approval Notice

 

Gentlemen and Ladies:

 

This Electronic Asset Approval Notice is delivered to you pursuant to Section
6.2(h) of the Receivables Financing Agreement, dated as of July 15, 2020
(together with all amendments, if any, from time to time made thereto, the
“Receivables Financing Agreement”), among TPGVCTPVC Funding Company LLC (the
“Borrower”), TriplePoint Private Venture Credit Inc., Deutsche Bank AG, New York
Branch, MUFG Union Bank, N.A., Deutsche Bank Trust Company Americas, Vervent
Inc., U.S. Bank National Association and the Lenders parties thereto. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Receivables Financing Agreement.

 

The Facility Agent hereby approves for acquisition (or incremental pledge, as
applicable) the Contract referenced below in accordance with the terms and
information set forth below:

 

CONTRACT INFORMATION

 

Obligor Name

 

Domicile

 

Pledged Amount

 

Collateral Capital Structure in relation to DBNY (e.g. Senior)

 

Purchase price

 

PitchBook Industry/Sub-Industry Segments

 

Debt-to-Equity Ratio

 

Contract Type (Affiliate Agented Contract, Agented Contract, TPC Growth Stage
Contract or TPC Venture Stage Contract)

 

- TPC Growth Stage Contract (Deferrable Contract, Product 4 Contract, Product 5
Contract or Product 6 Contract)

 

- TPC Venture Stage Contract (Product 4 Contract, Product 5 Contract or Product
6 Contract)

 

BORROWING BASE RELATED INFORMATION

 

Advance Rate

 





 

 

EXHIBIT E

 

FORM OF CUSTODIAN CERTIFICATION

 

, 20__

 

TriplePoint Capital LLC

2755 Sand Hill Road, Suite 150

Menlo Park, CA 94025

 

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

Attn: Asset Finance Department

 

Re:      Receivables Financing Agreement, dated as of July 15, 2020, by and
among TPGVCTPVC FUNDING COMPANY LLC, TRIPLEPOINT PRIVATE VENTURE CREDIT INC.,
THE LENDERS PARTIES THERETO, DEUTSCHE BANK AG, NEW YORK BRANCH, MUFG UNION BANK,
N.A., DEUTSCHE BANK TRUST COMPANY AMERICAS, VERVENT INC. and U.S. BANK NATIONAL
ASSOCIATION.

 

Ladies and Gentlemen:

 

In accordance with Section 12.2 of the above-captioned Receivables Financing
Agreement, the undersigned, as Custodian, hereby certifies that it has received
a Contract File with respect to each Contract listed in the Schedule of
Contracts attached to the Advance Request dated_________, with such Contract
Files identified on Exhibit A hereto, containing, as applicable, with respect to
each such Contract the documents provided by Section 12.1(b)(i).

 

The Custodian hereby certifies that each such document comprising the Contract
File has not been mutilated or otherwise physically altered (i.e., handwritten,
typewritten or stamped additions, changes or corrections which are obvious on
the face of such documents provided that such additions, changes or corrections
shall not constitute physical alterations if such additions, changes or
corrections appear to be initialed by the Obligor or an agent of the Obligor).

 

The Custodian makes no representations as to and shall not be responsible to
determine or verify (i) the validity, legality, ownership, title,
enforceability, sufficiency, due authorization, recordability, filing of
recording status or history, or genuineness of any document in any [Contract
File] or any of the [Loans] identified on the [Schedule of Contracts] or (ii)
the collectability, insurability, effectiveness, priority, perfection or
suitability of any such [Loan]. The Custodian shall not be required to review
the content (except as necessary to certify its presence or absence) of any
document described in the preceding paragraph in order to deliver any [Exception
Report].

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Receivables Financing Agreement.

 





 

 

EXHIBIT F-2

REQUEST FOR RELEASE AND RECEIPT

[For Servicing and Liquidation]

 

Contract Files

 

CONTRACT INFORMATION

 

Name of Obligor:       Contract No.:  

 

The undersigned hereby acknowledges that it has received from U.S. Bank National
Association, as Custodian for Deutsche Bank AG, New York Branch (the “Facility
Agent”), the documents referred to below (the “Documents”). All capitalized
terms not otherwise defined in this Request for Release and Receipt shall have
the meanings ascribed to them in the Receivables Financing Agreement dated as of
July 15, 2020 among TPGVCTPVC Funding Company LLC, TriplePoint Private Venture
Credit Inc., the Lenders parties thereto, Deutsche Bank AG, New York Branch,
MUFG Union Bank, N.A., Deutsche Bank Trust Company Americas, Vervent Inc., as
Backup Collateral Manager and U.S. Bank National Association, as Custodian (the
“Receivables Financing Agreement”).

 

[complete as necessary]

 

The undersigned hereby acknowledges and agrees as follows:

 

(1)               The undersigned shall hold and retain possession of the
Documents in trust for the benefit of the Facility Agent, solely for the
purposes provided in the Receivables Financing Agreement.

 

(2)               The undersigned shall not cause or permit the Documents to
become subject to, or encumbered by, any claim, liens, security interest,
charges, writs of attachment or other impositions nor shall the undersigned
assert or seek to assert any claims or rights of setoff to or against the
Documents or any proceeds thereof.

 

(3)               The undersigned shall return each and every Document
previously requested from the Contract File to the Custodian when the need
therefor no longer exists, unless the Contract relating to the Documents has
been liquidated.

 

(4)               The undersigned represents (i) that the Contract Files
requested hereunder do not exceed the limits specified in Section 12.4(c) of the
Receivables Financing Agreement or (ii) the consent of the Facility Agent has
been obtained with respect to this request.

 





 

 

EXHIBIT F-3

 

REQUEST FOR RELEASE OF REQUEST FOR RELEASE AND RECEIPT

[Liquidated Contract]

 

Contract Files

 

________________HEREBY CERTIFIES THAT HE/SHE IS AN EXECUTIVE OFFICER (AS THE
TERM IS DEFINED IN THE RECEIVABLES FINANCING AGREEMENT) OF_________________ ,
AND HEREBY FURTHER CERTIFIES AS FOLLOWS:

 

WITH RESPECT TO THE CONTRACTS (AS THE TERM IS DEFINED IN THE RECEIVABLES
FINANCING AGREEMENT)* DESCRIBED IN THE ATTACHED SCHEDULE:

 

SUCH CONTRACT HAS BEEN LIQUIDATED AND ALL AMOUNTS RECEIVED OR TO BE RECEIVED IN
CONNECTION WITH SUCH LIQUIDATION THAT ARE REQUIRED TO BE DEPOSITED HAVE BEEN SO
DEPOSITED AS REQUIRED BY THE RECEIVABLES FINANCING AGREEMENT.

 

CONTRACT NUMBER:

 

OBLIGOR’S NAME:__

 

COUNTY:

 

THE UNDERSIGNED REPRESENTS THAT NO UNMATURED FACILITY TERMINATION EVENT,
FACILITY TERMINATION EVENT, UNMATURED COLLATERAL MANAGER DEFAULT OR COLLATERAL
MANAGER DEFAULT (AS EACH SUCH TERM IS DEFINED IN THE RECEIVABLES FINANCING
AGREEMENT) HAS OCCURRED AND IS CONTINUING, OR, IF SUCH HAS OCCURRED AND IS
CONTINUING, THE CONSENT OF THE FACILITY AGENT HAS BEEN OBTAINED WITH RESPECT TO
THIS REQUEST.

 

DATED:

 



 



*Receivables Financing Agreement. dated as of July 15, 2020 (the “Receivables
Financing Agreement’). by and among among TPGVCTPVC Funding Company LLC,
TriplePoint Private Venture Credit Inc., Deutsche Bank AG, New York Branch, MUFG
Union Bank, N.A., Deutsche Bank Trust Company Americas, Vervent Inc., U.S. Bank
National Association and the Lenders parties thereto

 





 

 

EXHIBIT H

 

FORM OF COLLATERAL MANAGER’S ACKNOWLEDGMENT

 

, 20__

 

To: U.S. Bank National Association   1719 Otis Way   Mail Code: Ex – SC – FLOR  
Florence, South Carolina 29501   Attention: Steven Garrett   Facsimile: (843)
673-0162   Email: steven.garrett@usbank.com       Deutsche Bank AG, New York
Branch   60 Wall Street   New York, New York 10005   Attention: Asset-Finance
Department     Re: Receivables Financing Agreement dated as of July 15, 2020
among TPGVCTPVC Funding Company LLC, TriplePoint Private Venture Credit Inc.,
the Lenders parties thereto, Deutsche Bank AG, New York Branch, MUFG Union Bank,
N.A., Deutsche Bank Trust Company Americas, Vervent Inc., as Backup Collateral
Manager and U.S. Bank National Association, as Custodian (the “Agreement”)

 

Ladies and Gentlemen:

 

In accordance with Section 12.1(b)(iii) of the Agreement, Collateral Manager
hereby represents and warrants to each of Facility Agent and Custodian that:

 

(1)               The Contract Files delivered by Collateral Manager to
Custodian as of the date hereof include all of the Contract Files relating to
each of the Contracts owned by Borrower and listed on the Schedule of Contracts
(except those documents specified by the Schedule of Contracts as non-existent
with respect to a particular Contract); and

 

(2)               All of such Contract Files and the information contained in
the Schedule of Contracts, as amended or supplemented, are true, complete and
correct.

 

Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Agreement.

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC.           By: Name:

 





 

 

EXHIBIT I

 

FORM OF SECTION 4.3 CERTIFICATION

 

Reference is hereby made to the Receivables Financing Agreement (the
“Agreement”), dated as of July 15, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), by and among TPGVCTPVC Funding
Company LLC, as borrower (the “Borrower”), TriplePoint Private Venture Credit
Inc., as equityholder and as collateral manager (the “Collateral Manager”),
Deutsche Bank Trust Company Americas. as paying agent, Vervent Inc., as backup
collateral manager, U.S. Bank National Association, as custodian, the Lenders
from time to time parties thereto, and Deutsche Bank AG, New York Branch, as
facility agent (the “Facility Agent”) and Deutsche Bank AG, New York Branch and
MUFG Union Bank, N.A., as joint lead arrangers. Pursuant to the provisions of
Section 4.3(e) of the Agreement, the undersigned hereby certifies that:

 

1.It is a ___ natural individual person, ____ treated as a corporation for U.S.
federal income tax purposes, ____ disregarded for federal income tax purposes
(in which case a copy of this Section 4.3 Certificate is attached in respect of
its sole beneficial owner), or ____ treated as a partnership for U.S. federal
income tax purposes (one must be checked).

 

2.It is the beneficial owner of amounts received pursuant to the Agreement.

 

3.It is not a bank, as such term is used in section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), or the Agreement is not, with
respect to the undersigned, a loan agreement entered into in the ordinary course
of its trade or business, within the meaning of such section.

 

4.It is not a 10-percent shareholder of Borrower or the Collateral Manager
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code.

 

5.It is not a controlled foreign corporation that is related to Borrower or the
Collateral Manager within the meaning of section 881(c)(3)(C) of the Code.

 

6.Amounts paid to it under the Agreement and the other Transaction Documents (as
defined in the Agreement) are not effectively connected with its conduct of a
trade or business in the United States.

 

  [NAME OF UNDERSIGNED]           By:                              Title:      
  Date:   ,    

 





 

 

EXHIBIT L

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, TPGVCTPVC Funding Company LLC, a Maryland limited liability company, as
Borrower (the “Borrower”) and Deutsche Bank AG, New York Branch, as the facility
agent (the “Facility Agent”).

 

W I T N E S S E T H:

 

WHEREAS, this Joinder Agreement is being executed and delivered under Section
16.2 of the Receivables Financing Agreement, dated as of July 15, 2020 (together
with all amendments, if any, from time to time made thereto, the “Receivables
Financing Agreement”), among TPGVCTPVC Funding Company LLC (the “Borrower”),
TriplePoint Private Venture Credit Inc., Deutsche Bank AG, New York Branch, MUFG
Union Bank, N.A., Deutsche Bank Trust Company Americas, Vervent Inc., U.S. Bank
National Association and the Lenders parties thereto. Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Receivables Financing Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender party to the Receivables Financing Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)               Upon receipt by the Facility Agent of an executed counterpart
of this Joinder Agreement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower and the Facility Agent, the Facility Agent will transmit to the
Proposed Lender and the Borrower a Joinder Effective Notice, substantially in
the form of Schedule III to this Joinder Agreement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Facility Agent
and shall set forth, inter alia, the date on which the joinder effected by this
Joinder Agreement shall become effective (the “Joinder Effective Date”). From
and after the Joinder Effective Date, the Proposed Lender shall be a Lender
party to the Receivables Financing Agreement for all purposes thereof.

 

(b)               Each of the parties to this Joinder Agreement agrees and
acknowledges that at any time and from time to time upon the written request of
any other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Joinder Agreement.

 

(c)               By executing and delivering this Joinder Agreement, the
Proposed Lender confirms to and agrees with the Facility Agent and the other
Lender(s) as follows: (i) none of the Facility Agent and the other Lender(s)
makes any representation or warranty or assumes any responsibility with respect
to any statements, warranties or representations made in or in connection with
the Receivables Financing Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Receivables Financing
Agreement or any other instrument or document furnished pursuant thereto, or the
Collateral or the financial

 





 

 

SCHEDULE I TO

JOINDER AGREEMENT

 

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER AGREEMENT

 

Re:       Receivables Financing Agreement, dated as of July 15, 2020 among
TPGVCTPVC Funding Company LLC, as the borrower, TriplePoint Private Venture
Credit Inc., as the collateral manager and as the equityholder, Deutsche Bank
AG, New York Branch, as the facility agent, Deutsche Bank AG, New York Branch
and MUFG Union Bank, N.A., as joint lead arrangers, Deutsche Bank Trust Company
Americas, as paying agent, Vervent Inc., backup collateral manager, U.S. Bank
National Association, as custodian, and the lenders parties thereto.

 

Item 1: Date of Joinder Agreement:       Item 2: Proposed Lender:       Item 3:
Commitment:       Item 4: Signatures of Parties to Agreement:

 



  ,       as Proposed Lender           By:     Name:     Title:

 



  ,       as Proposed Agent           By:     Name:     Title:

 





 

 



  TPGVCTPVC FUNDING COMPANY LLC, as Borrower           By:     Name:     Title:

 

(signatures continue on the next page)

 





 

 

SCHEDULE III TO

JOINDER AGREEMENT

 

FORM OF

JOINDER EFFECTIVE NOTICE

 

To: [Name and address of the Borrower, Custodian and Proposed Lender]

 

The undersigned, as Facility Agent under the Receivables Financing Agreement,
dated as of July 15, 2020 (together with all amendments, if any, from time to
time made thereto, the “Receivables Financing Agreement”), among TPGVCTPVC
Funding Company LLC (the “Borrower”), TriplePoint Private Venture Credit Inc.,
Deutsche Bank AG, New York Branch, MUFG Union Bank, N.A., Deutsche Bank Trust
Company Americas, Vervent Inc., U.S. Bank National Association and the Lenders
parties thereto, acknowledges receipt of an executed counterpart of a completed
Joinder Agreement. [Note: attach copies of Schedules I and II from such Joinder
Agreement.] Terms defined in such Joinder Agreement are used herein as therein
defined.

 

Pursuant to such Joinder Agreement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be_____________ with a Commitment
of______________ and, from the Joinder Effective Date, such Proposed Lender will
be a Lender.

 

  Very truly yours,         DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent           By:     Name:Very truly yours,     Title:

 



  By:     Name:     Title:



 





 

 

EXHIBIT M

 

FORM OF BORROWING BASE CERTIFICATE

 

[_] [_], 20[_]

 

In connection with that certain Receivables Financing Agreement, dated as of
July 15, 2020 (as amended, modified, waived, supplemented or restated from time
to time, the “Receivables Financing Agreement”), by and among TPGVCTPVC Funding
Company LLC (the “Borrower”), TriplePoint Private Venture Credit Inc., Deutsche
Bank AG, New York Branch (the “Facility Agent”), Deutsche Bank Trust Company
Americas, Vervent, Inc., U.S. Bank National Association, and the Lenders parties
thereto. Capitalized terms used but not defined herein shall have the meanings
provided in the Receivables Financing Agreement.

 

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete
in all material respects, (ii) no Unmatured Facility Termination Event, Facility
Termination Event, Unmatured Collateral Manager Default or Collateral Manager
Default has occurred and is continuing and (iii) solely with respect to itself,
each of the representations and warranties contained in the Receivables
Financing Agreement is true, correct and complete in all material respects.

 

[Remainder of Page Intentionally Left Blank]

 





 

 

Certified as of the date first written above.

 



 

TPGVCTPVC FUNDING COMPANY LLC,

 as the Borrower

          By:     Name:     Title:

 



 

TRIPLEPOINT PRIVATE VENTURE

CREDIT INC.,

as the Collateral Manager

          By:     Name:     Title:

 



- 2 -

 